                                  WEIL, GOTSHAL & MANGES LLP                     KELLER & BENVENUTTI LLP
                             1    Stephen Karotkin (pro hac vice)                Tobias S. Keller (#151445)
                                  (stephen.karotkin@weil.com)                    (tkeller@kellerbenvenutti.com)
                             2    Ray C. Schrock, P.C. (pro hac vice)            Peter J. Benvenutti (#60566)
                                  (ray.schrock@weil.com)                         (pbenvenutti@kellerbenvenutti.com)
                             3    Theodore Tsekerides (pro hac vice)             Jane Kim (#298192)
                                  (theodore.tsekerides@weil.com)                 (jkim@kellerbenvenutti.com)
                             4    767 Fifth Avenue                               650 California Street, Suite 1900
                                  New York, NY 10153-0119                        San Francisco, CA 94108
                             5    Tel: 212 310 8000                              Tel: 415 496 6723
                                  Fax: 212 310 8007                              Fax: 650 636 9251
                             6
                                                           UNITED STATES BANKRUPTCY COURT
                             7                             NORTHERN DISTRICT OF CALIFORNIA
                                                                SAN FRANCISCO DIVISION
                             8
                             9    In re                                                  Case No. 19-30088
                             10
                                  PG&E CORPORATION,                                      (Lead Case) (Jointly Administered)
                             11                                                          Chapter 11
                                                       -and-
                             12                                                          Adv. Pro. No. 19-03008
                                  PACIFIC GAS & ELECTRIC COMPANY,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                                       Debtors.                          [No Hearing Requested]
      767 Fifth Avenue




                             14
                                  JH KELLY, LLC,                                         SECOND STIPULATION AND
                             15                                                          AGREEMENT FOR ORDER
                                                       Plaintiff,                        REGARDING RESPONSE
                             16                                                          DEADLINES AND STATUS
                                                                                         CONFERENCE
                             17                 v.
                                                                                         Current Status
                             18                                                          Conference Date: October 7, 2019
                                  AECOM TECHNICAL SERVICES, INC.,                                           1:30 pm
                             19
                                                       Defendant.                        Proposed Status
                             20                                                          Conference Date: Off Calendar, to be
                                                                                                          Reset if Mediation Fails
                             21
                             22   AECOM TECHNICAL SERVICES, INC.,

                             23                        Third-Party Plaintiff,
                             24                 v.
                             25    PACIFIC GAS AND ELECTRIC COMPANY,
                             26                        Third-Party Defendant.
                             27
                             28

                              Case: 19-03008     Doc# 57     Filed: 09/30/19    Entered: 09/30/19 11:45:21   Page 1 of 4
1           This stipulation and agreement for order (“Second Stipulation”) is entered into by Pacific Gas
2    and Electric Company (the “Utility”), as Third-Party Defendant in the above-captioned adversary
3    proceeding (the “Adversary Proceeding”), and Third-Party Plaintiff AECOM Technical Services, Inc.
4    (“AECOM”). The Utility and AECOM are referred to in this Second Stipulation collectively as the
5    “Parties,” and each as a “Party.” The Parties hereby stipulate and agree as follows:
6                                                       RECITALS
7           A.      On January 29, 2019, the Utility commenced a voluntary case under chapter 11 of title
8    11 of the United States Code in this Court.
9           B.      On March 14, the Court issued a Notice of Status Conference in a Case Removed to
10   Bankruptcy Court [Adv. Docket No. 12], which set a status conference in the Adversary Proceeding
11   for May 22, 2019 (the “Status Conference”).
12          C.      On March 22, 2019, AECOM filed a Third-Party Complaint against the Utility in the

13   Adversary Proceeding [Adv. Docket No. 19] (the “Third-Party Complaint”).
14          D.      On March 26, 2019, this Court issued a Summons and Notice of Scheduling Conference
15   in the Adversary Proceeding [Adv. Docket No. 21] (the “Summons”). The Summons required that the
16   Utility answer or otherwise move (the “Response”) with respect to the Third-Party Complaint within
17   thirty (30) days after the issuance of the Summons, i.e., by April 25, 2019.
18          E.      On April 23, 2019, the Parties stipulated that “it is not necessary for the Utility to

19   [answer or otherwise move with respect to the Third-Party Complaint] until after the Motion to
20   Remand Hearing” [Adv. Docket. No. 38] (the “Response Stipulation”). In the Response Stipulation,
21   the Parties further agreed that the Utility’s deadline to file the Response would be June 14, 2019, that
22   AECOM’s deadline to oppose the Response, if necessary, would be July 12, 2019, and that the
23   Utility’s deadline to reply in further support of the Response, if necessary, would be July 26, 2019
24   (collectively, the “Response Stipulation Deadlines”).
25          F.      On May 22, 2019, upon request of the Parties, the Court reset the Status Conference for
26   August 13, 2019, at 9:30 am (PDT).
27
28

 Case: 19-03008       Doc# 57     Filed: 09/30/19     Entered: 09/30/19 11:45:21         Page 2 of 4
                             1           G.      On June 1, 2019, the Parties, along with plaintiff JH Kelly, LLC (“JH Kelly”), agreed
                             2    to participate in a mediation (the “Mediation”) in an attempt to resolve the claims between and among
                             3    the Parties and JH Kelly. The Mediation has commenced and remains in progress.
                             4           H.      On June 12, 2019, upon request of the Parties [Adv. Docket No. 54], the Court [Adv.
                             5    Docket No. 55] (1) reset the Status Conference for October 8, 2019 and (2) ordered that the Response
                             6    would be due twenty-one (21) days after the conclusion of the Mediation or withdrawal from the
                             7    Mediation by either the Utility, AECOM, or JH Kelly, provided that, if the Parties agreed in principle
                             8    (and subject to Bankruptcy Court approval) to settle the Third-Party Complaint at the Mediation, the
                             9    Parties would meet and confer regarding the Response deadline and whether it should be extended or
                             10   vacated in light of the settlement. The Parties agreed that they would meet and confer regarding the
                             11   scheduling of the remaining Response Stipulation Deadlines and the scheduling of a hearing on the
                             12   Response, if any, to effectuate timeframes within which to proceed that would be similar to those
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   contemplated in the Response Stipulation.
      767 Fifth Avenue




                             14          I.      On September 25, 2019, the Court moved the Status Conference to October 7, 2019 at
                             15   1:30 p.m. (PDT) [Adv. Docket No. 56].
                             16          J.      The Parties agree that it is not necessary for the Utility to file the Response, nor for the
                             17   Status Conference to occur, until after the conclusion of the Mediation.
                             18          NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH ARE

                             19   INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
                             20   STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
                             21   UNDERSIGNED, AND THE PARTIES JOINTLY REQUEST THE COURT TO ORDER,
                             22   THAT:
                             23                  1.     The Status Conference shall be taken off calendar.
                             24                  2.     If the Mediation concludes without a settlement, the Parties shall meet and confer
                             25   as to a briefing schedule for the Response Stipulation Deadlines and hearing date on the Response, if
                             26   any, and shall jointly propose a new date for the Status Conference.
                             27
                             28

                              Case: 19-03008      Doc# 57      Filed: 09/30/19      Entered: 09/30/19 11:45:21         Page 3 of 4
                             1    DATED: September 30, 2019
                             2
                                                                       /s/ Peter J. Benvenutti
                             3                                         KELLER & BENVENUTTI LLP
                                                                       Tobias S. Keller (#151445)
                             4                                         (tkeller@kellerbenvenutti.com)
                                                                       Peter J. Benvenutti (#60566)
                             5                                         (pbenvenutti@kellerbenvenutti.com)
                                                                       Jane Kim (#298192)
                             6                                         (jkim@kellerbenvenutti.com)
                                                                       650 California Street, Suite 1900
                             7                                         San Francisco, CA 94108
                                                                       Tel: (415) 496-6723
                             8                                         Fax: (415) 636-9251
                             9                                         Attorneys for Pacific Gas and Electric Company
                             10
                             11                                        /s/ Marsha Houston
                                                                       REED SMITH LLP
                             12                                        Marsha Houston (#129956)
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                                        mhouston@reedsmith.com
                                                                       Christopher O. Rivas (#238765)
      767 Fifth Avenue




                             14                                        crivas@reedsmith.com
                                                                       355 South Grand Avenue, Suite 2900
                             15                                        Los Angeles, CA 90071-1514
                                                                       Tel: (213) 457-8000
                             16                                        Fax: (213) 457-8080

                             17                                        Attorneys for AECOM Technical Services, LLC

                             18

                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                              Case: 19-03008   Doc# 57   Filed: 09/30/19   Entered: 09/30/19 11:45:21    Page 4 of 4
